DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  There are no showing in the drawings for the following claim limitations: the claim feature “ wherein the first vertical interconnectors electrically coupled to the first semiconductor chips have one ends connected to the first 5one-side chip pads and the first redistribution pads, respectively” (claims 1 & 8) must be shown or the feature(s) canceled from the claim(s). It appears that the first vertical interconnectors 340 only connect/couple the first semiconductor chips (300-1 to 300-4) to a redistribution layer (note the conductive/metallic layer under solder ball 700A in applicant’s Fig. 7) and the vertical interconnectors do not show a coupling between the first one-side chip pads and the first redistribution pads. In other words, the features shown in the planar/top views in the drawings do not match the same features shown in the cross sectional views. There is no showing for the claim 8 limitation “wherein second vertical interconnectors electrically coupled to 15the other second semiconductor chips have one ends connected to the second one-side chip pads and the second redistribution pads, respectively”. It appears that the second vertical interconnectors 440 only connect/couple the second semiconductor chips (400-1 to 400-4) to a redistribution pad (note the pad under solder ball 700B in applicant’s Fig. 7) and the vertical the first vertical interconnectors electrically coupled to the first semiconductor chips except the uppermost first semiconductor chip44PA3992-o comprise bonding wires”. The features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an edge of the active surface” in lines 12, 14 and 17. It is unclear if they refer to the same or different features.
Claim 1 recites “each of the other first semiconductor chips” and “the uppermost first semiconductor chip” in lines 7-8. There is insufficient antecedent basis for said limitations in the claim.
Claim 1 recites the limitation “the first semiconductor chips” in line 26. It is unclear if said limitation refers to “a plurality of first semiconductor chips” or different feature.
Claim 1 recites, “wherein the first vertical interconnectors electrically coupled to the first semiconductor chips have one ends connected to the first 5one-side chip pads and the first redistribution pads, respectively”. The limitation is unclear as it appears that the first vertical interconnectors 340 only connect/couple the first semiconductor chips (300-1 to 300-4) to a redistribution conductive layer (note the conductive layer under solder ball 700A in applicant’s Fig. 7), and the vertical 
Claims 2 and 4 include the same/similar indefiniteness issues as described above.
Claim 8 recites the limitation “the second semiconductor chips” in line 9. It is unclear if said limitation refers to “a plurality of first semiconductor chips” or different feature.
Claim 8 recites the limitation “the first semiconductor chips” in line 15. It is unclear if said limitation refers to “a plurality of first semiconductor chips” or different feature.
Claim 8 recites the limitation “the first semiconductor chip” in lines 16-17. There is insufficient antecedent basis for said limitations in the claim.
Claim 8 recites the limitation “an edge of the active surface” in lines 19, 21 and 23. It is unclear if they refer to the same or different features.
Claim 8 recites “wherein the first vertical interconnectors electrically coupled to the first semiconductor chips have one ends connected to the first 5one-side chip pads and the first redistribution pads, respectively”. The limitation is unclear as it appears that the first vertical interconnectors 340 only connect/couple the first semiconductor chips (300-1 to 300-4) to a redistribution conductive layer (note the conductive/metallic layer under solder ball 700A in applicant’s Fig. 7), and the vertical interconnectors 340 do not show a coupling between the first one-side chip pads 110A 
Claim 8 recites “wherein second vertical interconnectors electrically coupled to 15the other second semiconductor chips have one ends connected to the second one-side chip pads and the second redistribution pads, respectively”. It appears that the second vertical interconnectors 440 only connect/couple the second semiconductor chips (400-1 to 400-4) to a redistribution conductive layer 620B (note the conductive/metallic layer under solder ball 700B in applicant’s Fig. 7) and the vertical interconnectors 440 do not show a coupling between the second one-side chip pads 410A and the second redistribution pads 423A. In other words, the features shown in the planar/top views in the drawings and described in specification do not match the same features shown in the cross sectional views (e.g. Fig. 7). It appears the same terms are used to describe different features. Clarification is required
Claims 2-7 and 9-20 are rejected for being dependent of claims 1 & 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

As best understood, claims 1-3, 5, 7-11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US PUB.2020/0075551) in view of CHEN (US PUB. 2015/0115476).
Regarding claim 1, Oh teaches a semiconductor package comprising: 
a first chip stack (see Fig. 20 below) including a plurality of first semiconductor 5chips (31-34) stacked in a vertical direction (Fig. 20 and see the Examiner’s marking); 
and first vertical interconnectors (see Fig. 20 below) electrically coupled to the plurality of first semiconductor chips (31-34), respectively, and extended in the vertical direction, wherein each of the other first semiconductor chips, except at 10least the uppermost first semiconductor chip from among the plurality of first semiconductor chips includes: an active surface defined by two side surfaces of the first semiconductor chip in a first direction and two side surfaces of the first semiconductor chip in a second direction crossing the first direction (see Fig. 20); and a first redistribution pad (see Fig. 20 below) electrically coupled to the first other-side chip pad, and disposed at an edge of the active surface, 20which is close to one side surface in the second direction, wherein the plurality of first semiconductor chips (31-34) are stacked with an offset toward one side in a third direction crossing the first and second directions, the one side being away from the one side surface in the first direction and the one side surface in the second 43PA3992-o direction, in order to expose the first one-side chip pads and the first redistribution pads,
wherein the first vertical interconnectors electrically coupled to the first semiconductor chips have one ends connected to the first 5one-side chip pads and the first redistribution pads, respectively (see Fig. 20 below).

    PNG
    media_image1.png
    950
    940
    media_image1.png
    Greyscale

Oh is silent on wherein each of the plurality of first semiconductor chips include a first one-side chip pad disposed at an 15edge of the active surface, which is close to one side surface in the first direction; a first other-side chip pad disposed at an edge of the active surface, which is close to an other side surface in the first direction. The Examiner understands that said claim feature would have been obvious as semiconductor chips having a plurality of pads on different sides of the chips would have been within the ordinary skill in the art. For instance, CHEN teaches in Fig. 3, 4A, 
Regarding claim 2, the combination of Oh and CHEN teaches the semiconductor package of claim 1, wherein the uppermost first semiconductor chip 34 has a first one-side chip pad disposed at an edge of the active surface, which is close to one side 10surface in the first direction and a first other-side chip pad disposed at an edge of the active surface, which is close to an other side surface in the first direction (Oh’s Fig. 20 and CHEN’s Fig. 3, 4A, 7 & 10B).
Regarding claim 3, the combination of Oh and CHEN teaches the semiconductor package of claim 2, wherein the first 15vertical interconnectors 340 are electrically coupled to the uppermost first semiconductor chip 34 and have one ends connected to the first one-side chip pad and the first other-side chip pad of the uppermost first semiconductor chip (Oh’s Fig. 20).  
Regarding claim 5, the combination of Oh and CHEN teaches the semiconductor package of claim 1, wherein the plurality of first semiconductor chips comprise the same memory chips (Oh’s Fig 20, note Para [0036] wherein the semiconductor chips (31-34) comprising the same memory chips).  
Regarding claim 7, the combination of Oh and CHEN teaches 10the semiconductor package of claim 1, wherein, for each of the first semiconductor chips, the first 

Regarding claim 8, Oh teaches a semiconductor package comprising:  
15a first chip stack (see Fig. 20 below) including a plurality of first semiconductor chips (31-34) stacked in a vertical direction; 
first vertical interconnectors 340 electrically coupled to the plurality of first semiconductor chips, respectively, and extended in the vertical direction (Fig. 20);  
20a second chip stack (see Fig. 20 below) disposed on the first chip stack, and comprising a plurality of second semiconductor chips (35-38) stacked in the vertical direction, the second semiconductor chips including other second semiconductor chips and an uppermost second semiconductor chip 38 (Fig. 20); and  45PA3992-o 
second vertical interconnectors electrically coupled to the plurality of second semiconductor chips, respectively, and extended in the vertical direction (see Fig. 20 below), 
wherein each of the first semiconductor chips includes: an active 5surface defined by two side surfaces of the first semiconductor chip in a first direction and two side surfaces of the first semiconductor chip in a second direction crossing the first direction; and a first redistribution pad (see Fig. 20) electrically coupled to the first other-side chip pad and disposed at an edge of the active surface, which is close to one side surface in the second direction (Fig. 20),
15wherein the plurality of first semiconductor chips (31-34) are stacked with an offset toward one side in a third direction crossing the first and second directions, the 
wherein the first vertical interconnectors have one ends connected to the first one-side chip pads and the first redistribution pads, respectively, 
wherein the other second semiconductor chips except at least 46PA3992-O the uppermost second semiconductor chip among the plurality of second semiconductor chips are disposed in the same state as the state in which the first semiconductor chips are but rotated by 180 degrees about one axis parallel to the vertical direction (see the arrangement of chips in Oh’s Fig. 20 and note their similarity to applicant’s semiconductor chips in Fig. 7), and a second redistribution pad (note the pads on the second semiconductor chips in Fig. 20) which are located at the opposite positions of the positions of the first one-side chip pad, the first other- side chip pad and the first redistribution pad (Fig. 20), 
wherein the plurality of second semiconductor chips (35-38) are stacked 10with an offset in the opposite direction of the offset stacking direction of the plurality of first semiconductor chips, in order to expose the second one-side chip pads and the second redistribution pads of the other second semiconductor chips (see Fig. 20 below), 
wherein second vertical interconnectors (see Fig. 20 below) electrically coupled to 15the other second semiconductor chips have one ends connected to the second one-side chip pads and the second redistribution pads, respectively.  

    PNG
    media_image2.png
    950
    940
    media_image2.png
    Greyscale

Oh is silent on wherein each of the plurality of first semiconductor chips include a first one-side chip pad disposed at an 15edge of the active surface, which is close to one side surface in the first direction; a first other-side chip pad disposed at an edge of the active surface, which is close to an other side surface in the first direction; and each of the second semiconductor chips 5comprise a second one-side chip pad, a second other-side chip pad. The Examiner understands that said claim feature would have been 
Regarding claim 9, the combination of Oh and CHEN teaches the semiconductor package of claim 8, wherein the 20uppermost second semiconductor chip 38 has a second one-side chip pad and a second other-side chip pad which are located at the opposite positions of the positions of the first one-side chip pad and the first other-side chip pad, respectively (note the pads on opposite sides of 38 in Fig. 20). 
Regarding claim 10, the combination of Oh and CHEN teaches the semiconductor package of claim 9, wherein the second vertical interconnectors electrically coupled to the uppermost second semiconductor chip 38 have one ends connected to the second one-side chip pad and the second other-side chip pad of the 5uppermost second semiconductor chip (Oh’s Fig. 20).  
Regarding claim 12, the combination of Oh and CHEN teaches the semiconductor package of claim 8, wherein the 15plurality of first and second semiconductor chips comprise the same memory chips (Oh’s Fig 20, note Para [0036] wherein the semiconductor chips (31-34) comprising the same memory chips). 

Regarding claim 15, the combination of Oh and CHEN teaches the semiconductor package of claim 8, wherein the second chip stack is disposed to expose the first one-side chip pad and the first redistribution pad of the first semiconductor chip (Oh’s Fig. 20).  
Regarding claim 16, the combination of Oh and CHEN teaches 10the semiconductor package of claim 8, further comprising a molding layer 7 exposing other ends of the first and second vertical interconnectors while covering the first and second chip stacks and the first and second vertical interconnectors (Oh’s Fig. 15 and 20). 
 Regarding claim 17, the combination of Oh and CHEN teaches 15the semiconductor package of claim 16, further comprising a redistribution layer disposed on the molding layer and comprising a first redistribution conductive layer and a second redistribution conductive layer which are connected to the other ends of the first and second vertical interconnectors, respectively (note the redistribution components in layer 1 in Oh’s Fig. 20).
 Regarding claim 18, the combination of Oh and CHEN teaches the semiconductor package of claim 17, further comprising a first external connection terminal and a second external connection terminal which are formed on the 
Regarding claim 19, the combination of Oh and CHEN teaches the semiconductor package of claim 18, wherein an electrical path through the first chip stack, the first vertical 5interconnector, the first redistribution conductive layer and the first external connection terminal is isolated from an electrical path through the second chip stack, the second vertical interconnector, the second redistribution conductive layer and the second external connection terminal (see Fig. 20 above).
Regarding claim 20, the combination of Oh and CHEN teaches the semiconductor package of claim 8, wherein a distance from the bottom surface of the first chip stack to other ends of the first and second vertical interconnectors is larger than a distance from a bottom surface of the first chip stack to a top surface 15of the second chip stack (see Fig. 20 above).

Claims 4, 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and CHEN as applied to claims 1 & 8 above, and in further view of PARK et al. (US PUB. 2015/0200187).
Regarding claims 4 and 11, the combination of Oh and CHEN teaches 20the semiconductor package of claims 3 & 8, wherein the first vertical interconnectors 340 electrically coupled to the uppermost first semiconductor chip 34 comprise conductive bumps (the connector can be a conductive bump); however, the combination of Oh and Chen is silent on the first and second vertical interconnectors electrically coupled to the first semiconductor chips except the uppermost first semiconductor chip44PA3992-o comprise 
Regarding claims 6, the combination of Oh and CHEN is silent on the semiconductor package of claim 1, wherein the number of the first other-side chip pads is smaller than the number of the first one-side chip pads. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, PARK teaches in Fig. 6A, wherein the number of the first other-side chip pads is smaller than the number of the first one-side chip pads. As such, said claim feature would have been obvious and required routine skill in the art.
Regarding claims 13, the combination of Oh and CHEN is silent on the semiconductor package of claim 8, wherein the number of the first other-side chip pads is smaller than the number of 20the first one-side chip pads, and the number of the second other-side chip pads is smaller than the number of the second one-side chip pads. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, PARK teaches in Fig. 6A, wherein the number of the first other-side chip pads is smaller than the number of the first one-side chip pads and the number of the second other-side chip pads is smaller than the number of the second one-side chip pads (e.g. Fig. 3A).  As such, said claim feature would have been obvious and required routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894